Case: 20-60889     Document: 00515885469          Page: 1    Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 3, 2021
                                  No. 20-60889
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Nickos Harris,

                                                            Plaintiff—Appellant,

                                       versus

   Ramey’s Marketplace, Owner,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                              USDC 3:20-CV-318


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Nickos Harris appeals the dismissal of his Title VII claims for racial
   discrimination and retaliation. The district court dismissed Harris’s claims
   after determining that Harris failed to serve the defendant with process and
   that his claims were time-barred. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60889        Document: 00515885469              Page: 2   Date Filed: 06/03/2021




                                          No. 20-60889


          Harris was fired from his assistant manager position at Ramey’s
   Marketplace in 2019. In January 2020, Harris filed a charge of discrimination
   with the Equal Employment Opportunity Commission, alleging that his
   termination was racially discriminatory. The EEOC issued Harris notice of
   his suit rights on January 31, 2020, which explained that he had ninety days
   to file suit. Harris filed his pro se complaint on May 4, 2020 in the Southern
   District of Mississippi, naming Ramey’s and two managers as defendants. 1
   Defendants moved to dismiss, and the district court granted the individual
   defendants’ motion because they were not Harris’s “employers” within the
   meaning of Title VII. The district court then ordered Harris to show cause
   why his case against Ramey’s should not be dismissed for failure to serve
   process under Federal Rule of Civil Procedure 4(m). Harris responded by
   filing a proof of service purportedly showing that he had served Ramey’s
   through an individual named Thea Curtis on August 4, 2020. His
   accompanying brief did not discuss the delayed attempt at service of process
   and merely reargued the merits of his claims. Ramey’s again moved to
   dismiss.
          The district court assessed Harris’s attempted service under
   Mississippi law in accordance with Federal Rule of Civil Procedure 4(e)(1).
   Mississippi law provides that a business entity, like Ramey’s, can be served
   through “an officer, a managing or general agent, or to any other agent
   authorized by appointment or by law to receive service of process.” 2 The
   district court found that Curtis did not qualify to accept service on Ramey’s
   behalf because Ramey’s submitted uncontradicted evidence that Curtis was


          1
             Like the district court, we identify the defendant as Ramey’s Marketplace for
   simplicity’s sake. The defendant’s legal name is “Double R Foods, LLC d/b/a Ramey’s
   Marketplace.”
          2
              Miss. R. Civ. P. 4(d)(4).




                                               2
Case: 20-60889         Document: 00515885469             Page: 3       Date Filed: 06/03/2021




                                         No. 20-60889


   employed as a “scanning coordinator” at a separate entity. Thus, Harris had
   failed to serve Ramey’s and had made no showing of good cause warranting
   an extension of the time for doing so. 3 Although failure to serve typically
   results in dismissal without prejudice, here, the district court found that
   Harris’s claims were time-barred, and so it dismissed his remaining claims
   with prejudice. Harris appealed.
           A district court enjoys broad discretion to dismiss a case for failure to
   serve process, and we review only for abuse of that discretion. 4 Because
   Ramey’s contested Harris’s service of process, the burden shifted to Harris
   to establish the validity of his attempt. 5
           Here, Harris has merely repeated the allegations in his EEOC charge
   and his complaint. Neither Harris’s brief to this Court nor his response to the
   district court’s show-cause order addresses service of process. And his
   arguments to this Court do not engage the district court’s stated reasons for
   dismissing his complaint. Harris does not indicate why he delayed in serving
   Ramey’s until the day the show-cause order issued, though he mentions for
   the first time on appeal that he “was impacted by Covid-19 and had trouble
   receiving papers from Ramey’s Marketplace.” 6


           3
               Fed R. Civ. P. 4(m).
           4
              Henderson v. Republic of Texas, 672 F. App’x 383, 384 (5th Cir. 2016) (citing
   George v. U.S. Dep’t of Labor, Occupational Safety & Health Admin., 788 F.2d 1115, 1116
   (5th Cir. 1986)).
           5
            Henderson, 672 F. App’x at 384 (citing Carimi v. Royal Carribean Cruise Line, Inc.,
   959 F.2d 1344, 1346 (5th Cir. 1992)).
           6
              Even when read broadly, this sheds no light on why Harris was unable to
   effectively serve the defendant with process, a task which required no documents from
   Ramey’s Marketplace. Further, the delays one might attribute to this are not among the
   reasons accepted by this Court for tolling the ninety-day filing window. See Melgar v. T.B.
   Butler Publ’g Co., Inc., 931 F.3d 375, 380 (5th Cir. 2019) (“We have opined that equitable
   tolling can excuse an untimely filing in the following circumstances: (1) the pendency of a




                                                3
Case: 20-60889         Document: 00515885469              Page: 4       Date Filed: 06/03/2021




                                          No. 20-60889


           We find no error in the district court’s determination that Harris’s
   sole attempt to serve Ramey’s through Curtis was ineffective. Moreover,
   Harris’s delay took his case well outside of the ninety-day window for
   bringing suit under the EEOC’s notice, so any re-filed claim would be time-
   barred. 7 Because Harris offers neither explanation for his delay nor an
   argument for tolling, we also find no abuse of discretion in the decision to
   dismiss the case with prejudice.
           Therefore, the district court’s dismissal of Harris’s claims against
   Ramey’s Marketplace is affirmed.




   suit between the same parties in the wrong forum; (2) plaintiff’s unawareness of the facts
   giving rise to the claim because of the defendant’s intentional concealment of them; and
   (3) the EEOC’s misleading the plaintiff about the nature of her rights.”) (internal
   quotations omitted).
           7
              Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992) (“If a Title VII
   complaint is timely filed pursuant to an EEOC right-to-sue letter and is later dismissed, the
   timely filing of the complaint does not toll the ninety-day limitations period.”).




                                                4